Title: To James Madison from James Leander Cathcart, 21 August 1806
From: Cathcart, James Leander
To: Madison, James



Sir,
Boston Augt. 21st. 1806

The annext copy of my letter to Mr. Smith of this date will inform you of our exact position.  as I presume you are absent from the seat of Government I have profer’d this mode of communication in order to insure an answer from superior authority as soon as possible.  I hope you will excuse my not addressing my letters dirict to you as I ought to do as it would take up so much time that I should loose the opportunity of this evenings post if I attempted it.  requesting the favor of an answer as soon as possible I have the honor to remain with respectful esteem Sir Yr. obt. Servt.

James Leander Cathcart

